Name: Council Regulation (EEC) No 3710/89 of 4 December 1989 opening, allocating and providing for the administration of a Community tariff quota for frozen peas originating in Sweden (1990)
 Type: Regulation
 Subject Matter: Europe;  plant product;  tariff policy
 Date Published: nan

 No L 363/6 Official Journal of the European Communities 13 . 12. 59 COUNCIL REGULATION (EEC) No 3710/89 of 4 December 1989 opening, allocating and providing for the administration of a Community tariff quota for frozen peas originating in Sweden (1990) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Act of Accession of Spain and Portugal, Having regard to the proposal from the Commission, tonnes to constitute a reserve from which the other Member States and where appropriate, the Kingdom of Spain could, for quantities that may exist on a given date after the Member State has returned to the first part unused quantities on that date, draw the necessary quantities to cover their actual needs ; whereas this method of management requires close cooperation between the Member States and the Commission, and requires the Commission in particular to be able to monitor the extent to which the quota volume has been, used up and inform the Member States accordingly ; Whereas if at a given date in the quota period a considerable quantity of Spain's initial share remains unused, it is essential that the Member State concerned should return any unused quantities in order to prevent part of the the Community tariff quota from remaining unused in one Member State when it could be used in others ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of this quota may be carried out by any one of its members, Whereas an Agreement between the European Economic Community and the Kingdom of Sweden was concluded on 22 July 1972 ; whereas following the accession of Spain and Portugal to the Community, an Agreement in the form of an Exchange of Letters has been concluded and approved by Council Decision 86/558/EEC (') ; HAS ADOPTED THIS REGULATION : Whereas the said Agreement provides for the opening of a 6 000-tonne Community tariff quota at a reduced rate of duty for frozen peas originating in Sweden, 4 500 tonnes of which are reserved for Spain ; whereas therefore, the tariff quota in question should be opened for the period from 1 January to 31 December 1990 ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rafe laid down for the quota should be applied consistently to all imports until the quota is exhausted ; whereas, during the period of application of this Regulation, it seems necessary to keep a certain allocation of the quota in question among the Member States on account of the requirement in the Agreement to reserve the major part of the quota amount for Spain ; whereas it is therefore appropriate to subdivide the quota amount into two parts, the first one amounting to 4 500 tonnes allocated from the outset to Spain, the second one amounting to 1 500 Article 1 1 . From 1 January to 31 December 1990 the customs duty applicable to imports of the following products originating in Sweden, shall be suspended at the level indicated and within the limits of a Community tariff quota as shown below : Order No CN code Description Amount of quota (in tonnes) Quota duty (%) 09.0613 0710 21 00 Frozen peas originating in Sweden 6000 4,5 in Spain ex 0710 29 00 0 I 6 in the other i .-- .---A Member States (*) Tanc-code No 0710 29 00 * 10. (') OJ No L 328 , 22. 11 . 1986, p. 89 . 13. 12. 89 Official Journal of the European Communities No L 363/7 2. The Protocol on the definition of the concept of originating products and on methods of administrative cooperation, annexed to the Agreement between the European Economic Community and the Kingdom of Sweden shall be applicable. Article 2 1 . The tariff quota referred to in Article 1 ( 1 ) shall be divided into two parts. 2. The first part of the tariff quota, amounting to 4 500 tonnes, shall be allocated to Spain until the date fixed in Article 4. 3 . The second part, amounting to 1 500 tonnes, shall be reserved for the Member States other than Spain, and shall be managed by the Commission, who can take any administrative measure serving to ensure efficient management. The provisions of Article 3 shall apply for the management of this quantity. Article 3 If an importer presents, in a Member State, a declaration for release for free circulation, including a request for preferential benefit for a product covered by this Regulation and if this declaration is accepted by the customs authorities, the Member State concerned shall inform the Commission and draw an amount corres ­ ponding to its requirements from the quota amount. The drawing requests, with indication of the date of acceptance of the said declarations, must be transmitted to the Commission without delay. The drawings shall be granted by the Commission by reference to the date of acceptance of the declarations for release for free circulation by the customs authorities of the . Member State concerned to the extent that the available balance so permits . If a Member State does not use the quantities drawn, it shall return them as soon as possible to the quota amount. If the quantities requested are greater than the available balance of the quota amount, allocation shall be made on a pro rata basis with respect to the requests, Member States shall be informed by the Commission thereof. Article 4 The Kingdom of Spain shall, as quickly as possible, return to the second part of the quota the total quantities which, on 15 September 1990, have not been used in the first part which was allocated to the Member State. It shall, at the same time, inform the Commission what was the total of imports of the product in question up to and including 15 September 1990, charged against the tariff quota and if appropriate the quantity being returned to the second part of the quota. With effect from 16 September 1990, imports of the product in question in Spain shall only benefit from the tariff quota within the limits of the balance available, and in accordance with the procedures laid down in Article 3 . Article 5 Each Member State shall ensure that importers of the products concerned have equal and continuous access to the quota for such time as the residual balance of the quota volume so permits . Article 6 Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with . Article 7 This Regulation shall enter into force on 1 January 1 990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 December 1989. For the Council The President M. DELEBARRE